Citation Nr: 0518052	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).  

Procedural history

The veteran filed a claim of entitlement to service 
connection for PTSD in March 1995.  In an August 1995 rating 
decision, the RO found that the claim was not well grounded.  
In Glynn v. Brown, 6 Vet. App. 523, 528 (1994), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a decision that a claim was not well grounded . 
. . is a denial that there is a claim; it is not a final 
denial or disallowance of a claim."  

A claim of entitlement to service connection for PTSD was 
subsequently denied on the merits by the RO in a November 
1997 rating decision.  The veteran did not appeal that 
decision.  The Board notes that the veteran submitted a VA 
Form 21-4138 in March 2000, in which he stated "I wish to 
appeal recent VA decision which denied service connection for 
PTSD."  However, this apparently referred to a February 2000 
rating decision that denied a non-service-connected pension.  
In any event, the purported notice of disagreement was 
received more than one year after the November 1997 denial of 
the PTSD claim, which became final in November 1998.  
Therefore, it cannot be considered a timely appeal of that 
decision.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2004).  The RO interpreted the March 2000 VA Form 21-4138 as 
a claim of entitlement to service connection for PTSD, and 
denied the claim on the merits in a December 2000 rating 
decision.  That decision became final in December 2001.

In March 2003, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for 
PTSD.  In a September 2003 rating decision, the RO declined 
to reopen the claim, finding that new and material evidence 
had not been received.  The veteran disagreed with the 
September 2003 rating decision, and the appeal was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in February 2004.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law judge at the RO in 
April 2005.  The transcript of the hearing is associated with 
the veteran's claims folder.

Issues not on appeal

The September 2003 rating decision also denied a claim of 
entitlement to service connection for hypertension, and 
declined to reopen previously denied and final claims of 
entitlement to service connection for arthritis of the lumbar 
spine, knees and hands.  The September 2003 notice of 
disagreement did not mention those issues, and an October 
2003 report of contact with the veteran's representative 
confirmed that he only intended to appeal the denial of his 
PTSD claim.  

In a November 2003 rating decision, the RO granted the 
veteran's claim of entitlement to a non-service-connected 
pension.  The veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further herein.  


FINDINGS OF FACT

1.  In an unappealed December 2000 rating decision, the RO 
denied service connection for PTSD. 

2.  The evidence associated with the claims file subsequent 
to the RO's December 2000 rating decision is cumulative or 
redundant of evidence already of record and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's December 2000 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the RO's December 2000 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for PTSD is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for PTSD, which was last denied by the RO on the 
merits in December 2000.

Although the RO appears to have reopened the claim and 
adjudicated the claim on the merits in the November 2004 
supplemental statement of the case (SSOC), the Board must 
first examine whether the evidence warrants reopening the 
claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F. 3d 1366, 1369 
(Fed. Cir. 2001) [the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted]. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2003 rating decision, by the 
January 2004 SOC, and by the November 2004 SSOC of the 
pertinent law and regulations, of the need to submit new and 
material evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, two letters were sent to the veteran in April 
and May 2003 that were specifically intended to address the 
requirements of the VCAA.  Those letters explained in detail 
the elements that must be established in order to reopen the 
veteran's claim and to grant service connection for PTSD; 
they enumerated the evidence already received; and, they 
provided a description of the evidence still needed to reopen 
the claim and to establish the required elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
April 2003 VCAA letter, the RO informed the veteran that the 
RO would "[o]btain evidence kept by the VA and any other 
federal government agency[, r]equest private treatment 
records, if you complete a release form[, obtain medical 
records from a VA facility, if you give us the location and 
dates of treatment[, and r]equest statements from persons who 
have knowledge of the claimed condition(s), if you provide 
complete names and mailing addresses."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  In addition to requesting in-service 
and post-service treatment records, the April 2003 letter 
told the veteran to "[s]end any evidence to verify that you 
were a POW or engaged in combat, such as receipt of the 
Purple Heart, Combat Infantryman Badge, or other citations of 
valor or combat.  1. Provide a detailed description of each 
incident to include what you witnessed; your proximity to the 
incident; your specific involvement in the traumatic episode, 
including physical dangers to which you were exposed.  2. 
Date of each incident, MONTH OR SEASON AND YEAR (MUST BE 
WITHIN A 2 MONTH TIME FRAME FOR RESEARCH PURPOSES).  3. 
Provide the specific unit you were assigned to at the time of 
each incident providing all of the following: DIVISION, 
REGIMENT, BATTALION and COMPANY.  4. Tell us where your unit 
was stationed at the time of each incident.  Also tell us the 
exact location of the incident, if different from where your 
unit was stationed.  5. THE FIRST AND LAST NAMES of other 
individuals involved in the stressful event (including any 
wounded or killed) AND the COMPLETE unit information for 
these individuals to include DIVISION, REGIMENT, BATTALION 
and COMPANY."  The veteran was also notified that "[s]ome 
events are not usually verifiable by our sources.  These 
include events such as 'narrowly missing being shot at while 
traveling by jeep' or 'seeing civilians being shot,' events 
that occurred while you were performing duties outside your 
official military occupational specialties (MOS), and events 
which occurred while you were on temporary assignments.  
These events are often best supported by statements from 
fellow servicemen who experienced the event with you, and who 
can verify your involvement in the event as well as the 
actual or perceived threat of the situation.  Send us 
statements from these persons to support your claim.  These 
statements should include the person's name and address, 
service number, unit of assignment, and a full description of 
his/her observations."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the April 2003 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it described a wide variety 
of types and sources of evidence that might support his 
claim.  The Board believes that this request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it conveyed to the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005) [a complying notice need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation].  

The Board finds that April and May 2003 letters properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the April 
2003 letter requested a response within 30 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004). The veteran has been ably represented by his service 
organization. He requested a hearing before a Veterans Law 
Judge, which was held in April 2005 at the RO. The Board 
accordingly finds that due process considerations have been 
satisfied.

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).




Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a).  
The veteran filed his claim to reopen on March 2003, after 
that date.  Therefore, the current version of the law, set 
out in the paragraph immediately following,  is applicable in 
this case.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for PTSD.  

As noted above, in order for service connection to be granted 
for PTSD, three elements must be present: (1) medical 
evidence establishing a diagnosis, 
(2) credible supporting evidence that the claimed in-service 
stressors actually occurred, (3) and medical nexus evidence.  
38 C.F.R. § 3.304(f) (2004).

The "old" evidence

At the time of the December 2000 rating action, the evidence 
then of record did not establish any of the elements required 
for service connection.  

With respect to element (1), current disability, although 
there were passing references to PTSD in the medical records, 
evidently based on the veteran's self reports, a 
preponderance of the competent medical evidence did not 
establish PTSD as a diagnosis.  The record in December 2000 
showed repeated hospitalizations for polysubstance abuse and 
antisocial personality.  While the medical record also 
contained an ongoing reference to PTSD, a diagnosis was not 
confirmed.  References to PTSD in the record appear to be 
recitations of the veteran's own contentions.  When 
evaluation and testing was conducted for the specific purpose 
of establishing or determining a valid diagnosis, the results 
showed that the veteran did not in fact have PSTD.  A June 
1999 mental health evaluation shows a negative screening for 
PTSD.  A May 2000 VA mental disorders examination produced 
diagnoses of cocaine abuse disorder, by history, in 
remission; depressive disorder; personality disorder; and 
rule out malingering.  A diagnosis of PTSD was not included.  

With respect to the remaining two elements, the record at the 
time of the December 2000 rating decision did not contain 
evidence sufficient to verify the veteran's alleged in-
service stressor event.  The veteran's alleged stressors were 
vague and could not be confirmed.  

Also, at the time of the December 2000 rating decision, the 
record did not contain probative medical evidence relating a 
diagnosis of PTSD to a confirmed stressor, the third element.  

The additional evidence

The Board finds that the evidence received since the December 
2000 decision is not new and material, as it essentially 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and it does not raise a 
reasonable possibility of substantiating the claim.  

As with the "old" evidence, VA outpatient treatment records 
from the period after December 2000 contain references to 
PTSD based on the veteran's self-reports, but do not provide 
a diagnosis based on a clinical evaluation of the veteran.  
Rather, VA outpatient treatment reports and social work notes 
show continued treatment for and diagnoses of depression, 
cocaine dependence, and alcohol dependence.   

Indeed, a March 2003 mental health acute care admission and 
discharge summary and addendum, signed by Dr. J.C., contains 
his opinion that the veteran does not have PTSD.  Dr. J.C. 
concluded that the veteran "does not show any sign or 
symptoms of post-traumatic stress disorder.  He denies any 
issues regarding bad experience in the Navy."  He also found 
that the veteran had antisocial traits and was "highly 
inconsistent with [his] story concerning [the] issue of 
PTSD."  

Moreover, the record contains a report of a VA examination 
conducted in May 2004.  The examiner concluded that, although 
the veteran did endorse some symptoms consistent with a 
diagnosis of PTSD, "the duration, severity and (most 
notably) the reliability of symptoms reported are 
insufficient to warrant a diagnosis of PTSD at this time."  
Instead, the examiner diagnosed substance dependence 
(alcohol, cocaine) in sustained full remission.  Because the 
May 2004 report does not provide a diagnosis of PTSD, but 
rather provides evidence against such a diagnosis, it is not 
new and material evidence.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992) [evidence that is unfavorable to the 
appellant is not new and material].

For this reason alone, the claim may not be reopened.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) [to warrant reopening 
of a previously and finally disallowed claim, newly presented 
or secured evidence must prove the merits of the claim as to 
each central element that was specified as a basis for the 
last final disallowance of the claim].

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
For the sake of completeness, the Board will also discuss 
whether new and material evidence has been submitted with 
respect to the remaining two 38 C.F.R. § 3.304(f) elements.

With respect to the second element, the veteran stated in his 
September 2003 notice of disagreement that he was sent to the 
brig for 30 days on the U.S.S. Wasp for being involved in a 
fight with another sailor.  He was given only bread and 
water.  He was then transferred off of the ship in Spain and 
was sent home for discharge.  In a statement submitted with 
his VA Form 9, the veteran stated that the other sailor had 
used a racially derogatory term, which caused him to strike 
the sailor.  In his January 2005 VA Form 646, the veteran's 
representative stated that the veteran "believes that racism 
played a large part on his confinement and subsequent 
mistreatment." And, that he "believes that he was given 
bread and water for 30 days because of his color."  [The 
statement also conceded that the veteran "broke a man's nose 
and jaw."]

At the April 2005 hearing, the veteran described two 
additional purported stressors, which had not been previously 
mentioned.  First, the veteran stated that he witnessed two 
men fall overboard.  He did not know what happened to them 
after that.  He also described an incident that he allegedly 
witnessed where a refueling hose broke and killed a man.  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Justus presumption of truthfulness applies, 
notwithstanding that it is rather curious that the veteran 
did not raise these matters at an earlier date.  However, the 
veteran's statements  do not provide confirmation that the 
stressful events actually occurred.
 
The veteran does not contend that his claimed stressor events 
involved combat.  As the Board understands his testimony, he 
contends that one event involved an altercation with a fellow 
sailor and subsequent confinement to the brig, and the other 
two events involved injuries or death to others during 
refueling operations.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. 
App. at 166.  In such cases, the record must contain service 
records or other credible evidence which supports and does 
not contradict the veteran's testimony.  Doran, 6 Vet. App. 
at 289.  The additional evidence of record does not contain 
such evidence.  Accordingly, the Board finds that the 
additional testimony offered by the veteran does not raise a 
reasonable possibility of substantiating the claim is 
therefore not new and material evidence.  

During his April 2005 hearing, the veteran's representative 
suggested that deck logs and other records from the U.S.S. 
Wasp might confirm the veteran's purported stressors.  
However, in the absence of a reopened claim, VA has no duty 
to assist the veteran in obtaining such evidence.    

With respect to element (3), the medical records and 
examination report received after December 2000 include no 
opinions purporting to relate a diagnosis of PTSD to the 
veteran's alleged stressors.  The Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

While the veteran continues to contend that he has PTSD, and 
that it is related to his alleged stressor event, such 
evidence is not new and material.  It is essentially 
cumulative and redundant of statements he made prior to 
December 2000.  Moreover, as a layperson, the veteran is not 
competent to comment on a proper diagnosis or etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the December 2000 
denial of the veteran's claim is essentially cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and it does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has not been received, and the claim of 
entitlement to service connection for PTSD is not reopened. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for PTSD is not reopened 
and remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


